The consideration for which the bond in suit was given, was the premises described in the deed from Hawke to the defendants, and for the defendant's protection Hawke gave him in the deed three several covenants; one for quiet enjoyment of the premises; one that the premises were unencumbered, and the other a warranty of title in the usual form. If Hawke, instead of giving the defendant a deed with the covenants and taking from him his bond, had given his covenant to convey to him a good title to the premises for a consideration to be paid by the defendant, the fact that he had no title to the premises would have constituted an equitable defense to any action that might have been brought against him for the recovery of the consideration to be paid. (Parker v. Parmele, 20 John, 130, 136; Carpenter v.Bailey, 17 Wend., 244, 247.) But, inasmuch as the defendant had received a deed and entered into possession under an encumbered title, he must, by force of the mortgage to Roe, which encumbered it, have suffered an eviction or its equivalent, in order to a defence to a suit on his bond. It was at one time held that to constitute an eviction, "there must be a disturbance of the premises by legal process." Such is not now the rule; possession without a struggle to maintain it, may be surrendered to one having a paramount title, with the same right to resort to the grantor's covenants of warranty that would have been brought about by an eviction under process of law. (Greenvault v.Davis, 4 Hill, 643, 645-6; Simers *Page 393 
v. Saltus, 3 Denio, 214, 217.) And in a more recent case decided in the Court of Appeals in 1857, but not reported otherwise than by a judicial reference to it in Curtiss v.Bush (39 Barb., 661, 664), it was held that, when a third party purchased at mortgage sale, to whom the grantee of the premises encumbered by the mortgage attorned, and then received a deed from the purchaser to whom he had attorned, without a change of possession in fact, there was a complete eviction. In the present case Roe's mortgage, which encumbered Hawke's title, was foreclosed. Hawke as well as the defendant were made parties defendants. A decree, which the defendant could not resist, was made, ordering a sale to satisfy the mortgage. The whole decree is not set out in the case. The presumption, however, is that it was a decree in usual form, containing an order that the purchaser be let into possession. It was a decree to which the defendant was bound to submit or suffer for his contempt. A sale under it terminated his title derived from Hawke, and from thenceforth it was in no way material to Hawke, who purchased at the sale. By the extinguishment of his title all allegiance to him in respect to the premises conveyed was at an end, for the simple reason that his title had failed, and that the defendant, though he had remained in possession, was there in allegiance to the title of another, such being the necessary result of the sale. No good reason can be assigned why the defendant should not be permitted to interpose the failure of the title warranted to him by Hawke as a defence against a recovery upon the bond, for which the premises conveyed was the only consideration. The fact that the defendant outbid all others at the mortgage sale ought not to prejudice him. Neither the plaintiff nor Hawke, in whose stead the plaintiff is, were prejudiced by it. The fact that the defendant, as against all others, including the plaintiff, was the successful competitor at the sale increased the surplus, every cent of which went to the plaintiff to apply on the bond in suit. His bid, besides being beneficial to the plaintiff, made it none the less in *Page 394 
equity an eviction. (Hunt v. Amidon, 4 Hill, 345, 347-8;Simers v. Saltus, 3 Denio, 214.) Nor were his equities impaired by the sale of his bid at an advance to a third party, who paid his bid to the sheriff and received from him a deed of the premises, and was, as a purchaser, let into possession by the defendant. When the premises were struck off to the defendant there was an end of the plaintiff's right to interfere, to prevent a complete extinguishment of Hawke's title by the payment of the amount bid and the delivery of the deed. Until the plaintiff can show that some right of his was taken away or impaired by the sale of the bid, he cannot complain. Concede that the bond and mortgage of Rice were placed in the hands of the defendant, to be by him sold, and with the avails to pay the mortgage, there is no proof that any one purchased the bond in suit with the understanding that the defendant held that bond and mortgage for such purpose, or that the defendant had notice that any person other than Hawke had an interest in it. It was, therefore, a matter between himself and Hawke alone, and as between them he had a perfect right to return them to him and rely for his protection upon the covenants in his deed. (Kelly
v. Roberts, 40 N.Y.R., 432.) If the defendant had sued Hawke for a breach of warranty of title, his measure of damages would have been the amount paid for the premises, with interest, from eviction. The case is without a finding or evidence to support one, that the value of the use of the premises exceeded the interest upon the $500 paid by the defendant to Hawke, when, or soon after Hawke conveyed to him the premises for which the bond was given, and the interest since paid upon the bond by the defendant. As the case stands the entire consideration for which the bond was given has failed, and as a necessary consequence, the plaintiff having received the whole surplus derived from the sale of the mortgaged premises, the defendant has lost not only all the plaintiff claims, but the additional sum of $500 and interest from the time it was paid. My conclusion, therefore, is that the judgment of the General Term, reversing the judgment rendered *Page 395 
at the trial, should be reversed and that of the trial term affirmed.
All concur for reversal.
Order of the General Term reversed and judgment of the Special Term affirmed, with costs of appeal to the General Term and Court of Appeals.